Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.

Response to Arguments 
Applicant arguments, see Remarks, filed March 31, 2021 with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 1, 3-7, 9-13 and 15-20 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Chloe Salome Margulis Reg. No. 79,502 on May 3, 2021.
The application has been amended as follows: 
1. (Currently Amended) A method of creating and distributing a digital version of a paper ticket, the method comprising: capturing, using one or more embedded digital cameras that are included as part of a first mobile computing device, a digital photo of the paper ticket, wherein the paper ticket is generated by an issuer and has already been purchased first mobile computing device, wherein the issuer of the paper ticket is different from the first mobile computing device; generating, through communication over one or more networks between the first mobile computing device and a computer system, an electronic ticket that is a digital version of the paper ticket, the electronic ticket being generated based on optical analysis of the digital photo by one or more of the first mobile computing device and the computer system, wherein the computer system is different from the issuer of the paper ticket; receiving, at the first mobile computing device and from the computer system, selectable options related to the electronic ticket, wherein the selectable options include, at least, an option to electronically transfer ownership of the paper ticket via the computer system; outputting, in a user interface on the first mobile computing device, the selectable options related to the electronic ticket; receiving, through the user interface, user input comprising selection of the option to electronically transfer ownership of the paper ticket via the computer system to another user at a second mobile computing device; transmitting, by the first mobile computing device, a request to the computer system to host the electronic ticket for ownership transfer; receiving, at the first mobile computing device an internet connection using the electronic ticket, the unique URL being specific to the electronic ticket; outputting, in the user interface on the first mobile computing device, selectable features to distribute the unique URL, directly or indirectly, to the second mobile computing device and other computing devices, the unique URL identifying a site independent of and separate from the issuer of the paper ticket, wherein ownership of the paper ticket is electronically transferred to another user at the site via the computer system; receiving, through the user interface, selection of one or more of the selectable features that correspond to one or more particular distribution channels, wherein the one or more particular distribution channels are different from the computer system and the issuer of the paper ticket; and transmitting, by the first mobile computing device, at least the unique URL along the one or more particular distribution channels, the one or more particular distribution channels electronically distributing the unique URL to the second mobile computing device and the other computing devices and, upon selection at the second mobile computing device, prompting redirection of one or more applications on the second mobile computing device to the site to electronically transfer ownership of the paper ticket, by the computer system, using the electronic ticket.  
2. (Cancelled)  
3. (Original) The method of claim 1, wherein the internet-accessible resource comprises a webpage.  
one or more particular distribution channels comprise social media feeds that are provided by the one or more social networking platforms, the one or more social networking platforms are hosted by one or more social networking computer systems, and the one or more social networking computer systems are different from the computer system and the issuer of the paper ticket.  
5. (Currently Amended) The method of claim 4, wherein transmitting at least the unique URL along the one or more particular distribution channels comprises transmitting at least the unique URL to the one or more social networking computer systems that host the one or more social networking platforms.  
6. (Currently Amended) The method of claim 5, wherein at least the unique URL is transmitted as part of a social media post to the one or more social networking computer systems.  
7. (Currently Amended) A mobile computing device for creating and distributing a digital version of a paper ticket, the mobile computing device comprising: a digital camera to take a digital photo of the paper ticket, wherein the paper ticket is generated by an issuer and has already been purchased an internet connection using the electronic ticket, the unique URL being specific to the electronic ticket, wherein the computer system is different from issuer of the paper ticket; a display to provide a user interface that outputs selectable options related to the electronic ticket, wherein the selectable options include, at least, (i) an option to electronically transfer ownership of the paper ticket via the computer system and (ii) selectable features to distribute the unique URL, directly or indirectly, to a remote mobile computing device and other computing devices, the unique URL identifying a site independent of and separate from the issuer of the paper ticket, wherein ownership of the paper ticket is electronically transferred to another user at the site via the computer system; and an input subsystem to receive, as part of the user interface, user input comprising (i) selection of the option to electronically transfer ownership of the paper ticket via the computer system to another user at the remote mobile computing device and (ii) selection of one or more of the selectable features that correspond to one or more particular distribution channels, wherein the one or more particular distribution channels are different from the computer system and the issuer of the paper ticket; wherein the network interface is further programmed to transmit at least the unique URL along the one or more particular distribution channels, the one or more particular distribution channels electronically distributing the unique URL to the remote mobile computing device and the other computing devices and, upon selection at the remote mobile computing device, prompting redirection of one or more applications on the remote mobile computing device to the site to electronically transfer ownership of the paper ticket, by the computer system, using the electronic ticket.  

9. (Original) The computing device of claim 7, wherein the internet-accessible resource comprises a webpage.  
10. (Currently Amended) The computing device of claim 7, wherein: the selectable features are associated with one or more social networking platforms, the one or more particular distribution channels comprise social media feeds that are provided by the one or more social networking platforms, the one or more social networking platforms are hosted by one or more social networking computer systems, and the one or more social networking computer systems are different from the computer system and the issuer of the paper ticket.   
11. (Currently Amended) The computing device of claim 10, wherein transmitting at least the unique URL along the one or more particular distribution channels comprises transmitting at least the unique URL to the one or more social networking computer systems that host the one or more social networking platforms.  
12. (Currently Amended) The computing device of claim 11, wherein at least the unique URL is transmitted as part of a social media post to the one or more social networking computer systems.  
13. (Currently Amended) A computer program product tangibly embodied in a non-transitory computer readable medium that, when executed, cause a first mobile computing device to perform operations for creating and distributing a digital version of a paper ticket comprising: capturing, using one or more embedded digital cameras that are included as part of the first mobile computing device, a digital photo of the paper ticket, wherein the paper ticket is generated by an issuer and has already been an internet connection using the electronic ticket, the unique URL being specific to the electronic ticket; outputting, in the user interface on the first mobile computing device, selectable features to distribute the unique URL, directly or indirectly, to the second mobile computing device and other computing devices, the unique URL identifying a site independent of and separate from the issuer of the paper ticket, wherein ownership unique URL along the one or more particular distribution channels, the one or more particular distribution channels electronically distributing the unique URL to the second mobile computing device and the other computing devices and, upon selection at the second mobile computing device, prompting redirection of one or more applications on the second mobile computing device to the site to electronically transfer ownership of the paper ticket, by the computer system, using the electronic ticket.  
14. (Cancelled)  
15. (Original) The computer program product of claim 13, wherein the internet-accessible resource comprises a webpage.  
16. (Currently Amended) The computer program product of claim 13, wherein: the selectable features are associated with one or more social networking platforms, the one or more particular distribution channels comprise social media feeds that are provided by the one or more social networking platforms, the one or more social networking platforms are hosted by one or more social networking computer systems, and the one or more social networking computer systems are different from the computer system and the issuer of the paper ticket.  
unique URL along the one or more particular distribution channels comprises transmitting at least the unique URL to the one or more social networking computer systems that host the one or more social networking platforms.  
18. (Currently Amended) The computer program product of claim 17, wherein at least the unique URL is transmitted as part of a social media post to the one or more social networking computer systems.  
19. (Original) The method of claim 1, wherein the site to electronically transfer ownership of the paper ticket is configured to process an electronic sale of the paper ticket via online communication with one of the second mobile computing device and the other computing devices and to transfer ownership of the paper ticket upon completion of the electronic sale by transmitting the electronic ticket from the computer system to the second mobile computing device.  
Rejoinder of claims
Claims 1, 3-7, 9-13, 15-20 are allowable. Claim 21, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on July 24, 2020, is hereby withdrawn and claim 21 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Reasons for Allowance
Claims 1, 3-7, 9-13 and 15-21 are allowable over prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Du (U.S. Patent Application Publication No. 2014/0100896), Shivakumar (U.S. Patent Application Publication No. 2015/0134371) and Skeen (U.S. Patent Application Publication No. 2017/0178034) as indicated in the December 22, 2020 final office action pages 4-15. 
The next closest prior art is “Agent System for Online Ticket Resale” Published by School of International Business and Area Studies, Pusan University of Foreign Studies in 2008 discloses a method for reselling tickets using online interface. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1, 7 and 13.
“receiving, at the first mobile computing device and from the computer system, a unique URL that is associated with an internet-accessible resource for electronically transferring ownership of the paper ticket over the an internet connection using the electronic ticket, the unique URL being specific to the electronic ticket; outputting, in the user interface on the first mobile computing device, selectable features to distribute the unique URL, directly or indirectly, to the second mobile computing device and other computing devices, the unique URL identifying a site independent of and separate from the issuer of the paper ticket, wherein ownership of the paper ticket is electronically transferred to another user at the site via the computer system; receiving, through the user interface, selection of one or more of the selectable features that correspond to one or more particular distribution channels, wherein the one or more particular 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628